Case 1:19-cv-01080-JDB Document 31-6 Filed 07/12/19 Page 1 of 3




                 EXHIBIT 6
                     REDACTED
        Case 1:19-cv-01080-JDB Document 31-6 Filed 07/12/19 Page 2 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION,

                   Plaintiff,

             v.
                                                           Case No.: 19-cv-1080 (JDB)
 SURESCRIPTS, LLC,

                   Defendant.



    DECLARATION OF PAUL L. UHRIG IN SUPPORT OF SURESCRIPTS, LLC’S
                   MOTION TO DISMISS COMPLAINT

       I, Paul L. Uhrig, declare as follows:

       1.         I am at least 21 years of age, have personal knowledge of the matters set forth in

this declaration, and can and would testify competently thereto. I make this declaration in support

of Surescripts, LLC’s (“Surescripts”) motion to dismiss filed concurrently herewith.

       2.         I am the Chief Administrative, Legal & Privacy Officer of Surescripts.

       3.         On or around October 6, 2015, Surescripts received a Civil Investigative Demand

(“CID”) from the Federal Trade Commission (“FTC”) issued pursuant to a resolution dated

                       authorizing the use of compulsory process in a non-public investigation into




       4.         In the CID, the FTC demanded that Surescripts produce a broad range of documents

and answers to a number of interrogatories.

       5.         In response, Surescripts produced over 375,000 pages of documents responsive to

those requests.
Case 1:19-cv-01080-JDB Document 31-6 Filed 07/12/19 Page 3 of 3
